DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the instant claim 12, the phrase “waste obtained from aluminum chloride aided Friedel-Crafts reactions, the process comprising” was missing, it is unclear if this phrase is intended to be deleted or it was inadvertently left out in this amendment.  If the former is true, this phrase should be included with line through.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing Al3(OH)4Cl5 by using a process as disclosed on page 7, fourth full paragraph, which requires adding water to a spent aluminum chloride; adding alumina or aluminum hydroxide to the diluted aluminum chloride to form a mixture; adding at least one base to the mixture and stirred till the mixture turned into the clear solution; adding calcium hydroxide to the clear solution”, does not reasonably provide enablement for producing the same without the addition of at least one base to the mixture of diluted aluminum chloride and alumina or aluminum hydroxide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
 (A) The breadth of the claims:
	Claim 12 requires a process for producing trialuminum hydroxyl chloride Al3(OH)4Cl5 comprising:
 i) diluting industrial waste; 
ii) reacting the diluted industrial waste with aluminum hydroxide or alumina at a temperature between 25oC and 40oC to form a reaction mixture;
iii) stirring the reaction mixture between 25oC and 40oC until the reaction mixture is clear;
iv) filtering the reaction mixture and washing it with water to produce between trialuminum hydroxy chloride in aqueous solution.
Claim 12 does not require the step of adding a base to step ii).
(B) The nature of the invention:
	The invention is a chemical process for producing trialuminum hydroxy chloride Al3(OH)4Cl5.
(C) The state of the prior art:
	The trialuminum hydroxy chloride Al3(OH)4Cl5 is unknown in the art.
(D) The level of one of ordinary skill:
	The level of one of ordinary skill in this art is a chemical engineer or chemist with basic knowledge about chemical reactions.
(E) The level of predictability in the art:
	The art is highly unpredictable.  As evidenced by Kvant et al (5,192,094), the reaction between aluminum chloride and aluminum hydroxide produces a compound Al(OH)xCly with the OH:Al in the compound is 0.5 to 1.5 (note abstract), such as Al(OH)1.2Cl1.8 (note Example 1).  As disclosed in the instant specification, the reaction between aluminum hydroxide  and aluminum chloride would produce Al3(OH)4Cl5 instead.  
(F) The amount of direction provided by the inventor:
	There is minimal direction provided.   On page 5 of the instant specification and the original claim 4, step (ii) recites the presence of a “base”.   The disclosure on page 7 (fourth full paragraph) also discloses that “[A]t least one base is added into the said mixture and stirred till the precursor/mixture turned into the clear solution”.  There is disclosure in the instant specification that step (ii) could be carried out without the addition of at least one base.   Even in the above mentioned paragraph, there is no sufficient teaching so that one of ordinary skill in the art would be able to determine whether or not “a clear solution” is obtained (note the 112(b) rejection as stated below).  In both Figures 1 and 2, the use of both sodium hydroxide and calcium hydroxide is depicted; however, the order of adding these compounds could not be determined from the figure.  
(G) The existence of working examples:
	There are examples in the instant specification but they don’t disclose the actual steps for producing the Al3(OH)4Cl5 product.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	Since the Al3(OH)4Cl5 is unknown in the art and the instant specification discloses that a base is added in step ii), one of ordinary skill in the art would not be able to select the carry out the claimed process without adding a base in step ii) to obtain a clear solution and subsequently the same product without undue routine experimentation.

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In the instant claim 12:
It is unclear when the claimed trialuminum hydroxyl chloride of formula Al3(OH)4Cl5 is produced, after step (ii), after step (iii) or after (iv).   As disclosed in the instant specification, page 7, lines 13-20, after adding at least one base to a mixture of diluted spent aluminum chloride solution and alumina or aluminum hydroxide, the resulting mixture is stirred until the precursor/mixture turned into “the clear solution” and then calcium hydroxide is added.  Also on page 7, as shown in the first chemical reaction, aluminum hydroxide reacts with aluminum chloride to form the product and no base is needed and in the second chemical reaction, aluminum chloride reacts with both calcium hydroxide and sodium hydroxide to form the claimed Al3(OH)4Cl5 product (note also Figures 1-2), no aluminum oxide or aluminum hydroxide is needed; thus, it is unclear what would be the mandatory reactants for the process, for the second reaction, it is unclear if the product could be produced by adding just one base.
Step iii), it is unclear if the term “clear” requires that the reaction mixture is colorless or transparent.  In either case, the term “clear” is a relative term which renders the claim indefinite. The term “clear” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how colorless or how transparent the reaction mixture must be in order to be considered as “clear”.  It is also unclear if “the clear solution” is an indication that the reaction is completed.
Step iv), it is unclear if “the reaction mixture” in this step refers to the clear reaction mixture; it is unclear what is being filtered because neither the “reaction mixture” nor the “clear reaction mixture” is required to have any suspended solid.  It is unclear what is being washed after the filtering step, i.e. it is unclear if “it” refers to the liquid phase or solid phase after the filtering step.  It is further unclear if “Al3(OH)4Cl5 in aqueous solution” means Al3(OH)4Cl5 is dissolved in the aqueous solution or Al3(OH)4Cl5 and the aqueous solution forms a suspension.  In this step, it is required that “washing it with water to give trialuminum hydroxyl chloride of formula Al3(OH)4Cl5”; however, in the instant specification, on page 7, last paragraph, it is disclosed that the reactions produce the “aqueous solution of Tri Aluminum Hydroxy chloride of formula Al3(OH)4Cl5 thus obtained”, it is unclear how the claimed Al3(OH)4Cl5, which is the form of a solution (note dependent claim 21), could be washed with water.  
In the instant claim 24, the word “tp” is misspelled; it is unclear what is “nutch filtration”, is it the same as Nutsche filtration.

Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive.
Applicants argue that claim 12 has been amended to recite a preferred method using calcium hydroxide.
Even though the addition of calcium hydroxide to the clear solution is added, in step (ii) of Applicants’ claim 12, the use of a base is now omitted.  There is no clear disclosure in Applicants’ specification to show that the claimed product could be produced by the process as now claimed in Applicants’ claim 12.
Applicants argue that Webster defines transparent and clear as both meaning the same, being easily seen through, not clouded.
Even though clear and transparent may have the same meaning; however, there are different levels of transparency or clear.  Fondriest Environmental, Inc. (“Turbidity, Total Suspended Solids and Water Clarity.” Fundamentals of Environmental Measurements. 13 Jun. 2014, 21 pages, taken from  https://www.fondriest.com/environmentalmeasurements/parameters/water-quality/turbidity-total-suspended-solids-water-clarity/) discloses that water clarity is a physical characteristic defined by how clear or transparent water is.  Clarity is determined by the depth that sunlight penetrates in water.  The further sunlight can reach, the higher the water clarity.  (note “What is Water Clarity” section on page 4).  This fairly discloses that there are different levels of “water clarity”.  Water clarity is strictly relative to sunlight penetration.  While this is usually determined by the amount of suspended solids in water, it can also be affected by CDMO (colored dissolved organic matter) and other dissolved solids.  Water clarity is the most subjective measurement of these three parameters, as it is usually determined by human observation.  Human observation of clarity allows for personal perception and judgement (note the end of “Turbidity vs. Suspended Solids – What is the difference?”).  This fairly discloses that clarity is very “subjective”, what is clear to one may not be clear another.
The 112(b) rejection for claim 12, beside the relative term “clear”, is maintained because Applicants have not amended the claims or argue against the rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        June 18, 2022